             CASE 0:18-cr-00289-DWF Doc. 91 Filed 03/11/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


    United States of America,                                 Criminal No. 18-289 (DWF)

                       Plaintiff,

    v.                                                                            ORDER

    Paris La Monte Hunter,

                       Defendant.


         This matter is before the Court on Defendant Paris La Monte Hunter’s (“Hunter”)

pro se Motion for Reconsideration (Doc. No. 90 (“Motion”)) of the Court’s February16,

2021 Order denying his motion for compassionate release in light of his family

circumstances and the COVID-19 pandemic (Doc. No. 89 (“Denial”)).1

         “Motions for reconsideration serve a limited function: to correct manifest errors

of law or fact or to present newly discovered evidence.”2 Hagerman v. Yukon Energy




1
       The Court found that neither Hunter’s family circumstances nor his medical
conditions, alone or in combination with his generalized fear about the danger of
COVID-19 in a prison setting, constituted an extraordinary and compelling reason to
warrant compassionate release. (Denial at 7-9.) The Court also found that even if Hunter
did present an extraordinary and compelling reason, release was not warranted because
the Court could not conclude that Hunter no longer posed a danger to the community and
because the factors set forth in 18 U.S.C. § 3553(a) weighed against release. (Id. at 10.)
2
       Although motions for reconsideration are not addressed in the Federal Rules of
Criminal Procedure, see United States v. Rollins, 607 F.3d 500, 502 (7th Cir. 2010), the
Supreme Court of the United States has recognized that motions for reconsideration are
“a well-established procedural rule for criminal, as well as civil, litigation,” United
States v. Healy, 376 U.S. 75, 80 (1964).
           CASE 0:18-cr-00289-DWF Doc. 91 Filed 03/11/21 Page 2 of 3




Corp., 839 F.2d 407, 414 (8th Cir. 1988) (internal quotation marks omitted). The

purpose of a motion to reconsider is to afford a party the “opportunity for relief in

extraordinary circumstances.” Clear Channel Outdoor, Inc. v. City of Saint Paul, 642 F.

Supp. 2d 902, 909 (D. Minn. 2009) (internal quotation marks omitted).

       Hunter presents no new information but argues that reconsideration is appropriate

because the Court improperly relied on the Sentencing Commission’s Policy Statement

set forth in U.S.S.G. §1B1.13 (“Statement”) when the Court concluded that Hunter did

not present extraordinary and compelling circumstances.3 (Motion at 1.)

       The Court acknowledges that there is ongoing litigation over whether the

Statement applies to motions initiated by a defendant and that other courts have found

that the Statement does not apply to such motions. See McCoy, 981 F.3d 271 at 281;

United States v. Brooker, 976 F.3d 228 at 234 (2d Cir. 2020); United States v. Jones, 980

F.3d 1098 at 1110-11 (6th Cir. Nov. 20, 2020); United States v. Gunn, 980 F.3d 1178,




3
       The Statement provides, “[u]pon motion of the Director of the Bureau of Prisons
under 18 U.S.C § 3582(c)(1)(A), the court may reduce a defendant’s term of
imprisonment . . . after considering the factors set forth in 18 U.S.C. § 3553(a), to the
extent they are applicable, the court determines that: (1) extraordinary and compelling
reasons warrant the reduction . . . (2) [t]he defendant is not a danger to the safety of any
other person or to the community, as provided in 18 U.S.C. § 3142(g); and (3) [t]he
reduction is consistent with this policy statement.” USSG § 1B1.13 (“Statement”).

       The Statement includes an application note that defines “extraordinary and
compelling reasons” as (1) medical conditions which diminish the ability of the defendant
to provide self-care in prison and from which he or she is not expected to recover,
(2) age-related deterioration, (3) family circumstances, and (4) other extraordinary and
compelling reasons that exist either separately or in combination with the previously
described categories.


                                              2
           CASE 0:18-cr-00289-DWF Doc. 91 Filed 03/11/21 Page 3 of 3




1180 (7th Cir. Nov. 20, 2020). The Court also notes that several other courts do apply

the Statement to motions initiated by a defendant and that the Eighth Circuit has not yet

considered the issue. Accordingly, the Court declines to reconsider its Denial on this

basis because there is no authority compelling it do so. Even if the Court were to

exercise broader discretion, it still finds that Hunter’s circumstances are insufficiently

extraordinary and compelling.

       Moreover, Hunter presents nothing to alter the Court’s conclusion that release is

not warranted because Hunter continues to pose a threat to the safety of the community

and because the § 3553(a) sentencing factors weigh against release. Accordingly, the

Court finds no basis to reconsider its Denial.

       Therefore, based on the foregoing, and on all the files, records, and proceedings

herein, IT IS HEREBY ORDERED that Defendant Paris La Monte Hunter’s pro se

Motion for Reconsideration (Doc. No. [90]) of the Court’s February 16, 2021 Order

denying his motion for compassionate release in light of his family circumstances and the

COVID-19 pandemic (Doc. No. [89]) is DENIED.


Date: March 11, 2021                              s/Donovan W. Frank
                                                  DONOVAN W. FRANK
                                                  United States District Judge




                                              3
